Citation Nr: 0532203	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-12 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke as being secondary to the service-connected coronary 
atherosclerotic heart disease, status post myocardial 
infarction.

2.  Entitlement to authorization and payment of 
rehabilitation care from February 20, 2002, to March 14, 
2002, and acute care from March 14, 2002, to March 17, 2002 
under the provisions of 38 U.S.C.A. § 1728 (West 2002).

(The issue of entitlement to authorization and payment of 
rehabilitation care from February 20, 2002, to March 14, 
2002, and acute care from March 14, 2002, to March 17, 2002 
under the provisions of 38 U.S.C.A. § 1725 (West 2002) is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Togus, Maine, Department of 
Veterans Affairs (VA) Medical Center (MC).  The VAMC denied 
authorization and payment of rehabilitation care from 
February 20, 2002, to March 14, 2002, and acute care from 
March 14, 2002, to March 17, 2002.

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing with a 
waiver.  Thus, the Board may consider this evidence without 
initial VAMC consideration.  38 C.F.R. § 20.1304(c) (2005).

The aspect of the issue of entitlement to authorization and 
payment of rehabilitation care from February 20, 2002, to 
March 14, 2002, and acute care from March 14, 2002, to March 
17, 2002 under the provisions of 38 U.S.C.A. § 1728 has not 
been addressed by the VAMC although it is part of the issue 
on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (VA must acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record ...).  In this case, the 
veteran has alleged that the stroke he had in February 2002 
was related to the service-connected atherosclerotic heart 
disease, status post myocardial infarction, which further 
raises an inextricably-intertwined issue of entitlement to 
service connection for residuals of a stroke as being 
secondary to the service-connected atherosclerotic heart 
disease, status post myocardial infarction.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Therefore, the claim for secondary service connection must be 
considered prior to the VAMC's consideration of the claim for 
entitlement to authorization and payment of rehabilitation 
care from February 20, 2002, to March 14, 2002, and acute 
care from March 14, 2002, to March 17, 2002 under the 
provisions of 38 U.S.C.A. § 1728.  This latter claim will be 
held in abeyance pending a decision by the VA Regional 
Office, in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was hospitalized at a private hospital from 
February 2002 to March 2002 for residuals of a stroke.  The 
veteran is service connected for coronary atherosclerotic 
heart disease, status post myocardial infarction.  During the 
appeal of the claim for reimbursement, he asserted that the 
stroke he had in February 2002 was related to the service-
connected coronary atherosclerotic heart disease, status post 
myocardial infarction.  This assertion raises the aspect of 
the claim for reimbursement under the provisions of 
38 U.S.C.A. § 1728, which allows reimbursement for medical 
expenses involving an adjudicated service-connected 
disability, a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability.  

Additionally, the veteran's assertion that the stroke is 
related to the service-connected coronary atherosclerotic 
heart disease, status post myocardial infarction, raises the 
claim of service connection for residuals of a stroke as 
secondary to service-connected coronary atherosclerotic heart 
disease, status post myocardial infarction.  The Board finds 
that this claim for secondary service connection is 
inextricably intertwined with the claim for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Thus, the claim for secondary service 
connection should be considered by the RO prior to the VAMC's 
consideration of the claim for reimbursement under the 
provision of 38 U.S.C.A. § 1728.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the veteran with a VCAA-
compliant letter for the aforementioned 
claims.   

2.  Obtain the treatment records from 
Central Maine Medical Center for the 
hospitalization from February 2002 
through March 2002 and any other records 
the veteran identifies pertinent to 
cardiovascular disability, both private 
and VA.

3.  Schedule the veteran for a VA 
examination.  Ensure that the claims file 
is available to the examiner, who should 
provide the following opinions:

(a) Is it as likely as not (50 percent 
chance or greater) that the stroke is 
proximately due to or the result of the 
service-connected coronary 
atherosclerotic heart disease, status 
post myocardial infarction?  

(b) Is it as likely as not (50 percent 
chance or greater) that the stroke was 
aggravated by the service-connected 
coronary atherosclerotic heart disease, 
status post myocardial infarction?

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

4.  Adjudicate the claim for entitlement 
to service connection for residuals of a 
stroke as being secondary to service-
connected coronary atherosclerotic heart 
disease, status post myocardial 
infarction.  If the veteran perfects an 
appeal, then the case should be returned 
to the Board after compliance with 
requisite appellate procedures. 

5.  Refer the claim for entitlement to 
authorization and payment of 
rehabilitation care from February 20, 
2002, to March 14, 2002, and acute care 
from March 14, 2002, to March 17, 2002, 
under the provisions of 38 U.S.C.A. 
§ 1728 to the VAMC for its consideration.  
Appropriate appellate procedures should 
then be followed.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


